TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00251-CV


                                  Desmond Ferrill, Appellant

                                                 v.

                                     Keslie Jones, Appellee




           FROM THE COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
              NO. 19-3541-FC4, JOHN B. MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 9, 2021. On September 1, 2021,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by September 13, 2021, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Prosecution

Filed: November 12, 2021